UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6777


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE RUIZ RIVERA, a/k/a Miguelito, a/k/a Miguel,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. James C. Dever III, District Judge. (4:11-cr-00122-D-1)


Submitted: November 19, 2018                                Decided: November 27, 2018


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Ruiz Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Ruiz Rivera appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to the

United States Sentencing Guidelines. We review for abuse of discretion the denial of a

§ 3582(c)(2) motion. United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013). We

also apply a deferential abuse-of-discretion standard when reviewing a sentence for

substantive reasonableness. Gall v. United States, 552 U.S. 38, 51 (2007). Because our

review of the record reveals no abuse of discretion, we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2